Citation Nr: 0311847	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed asthma.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel





INTRODUCTION

The veteran served on active duty from December 1951 to 
November 1953.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the RO.  

The Board undertook additional development in January 2003 in 
accordance with the provisions of 



FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  It is shown as likely as not that the veteran's asthma 
had its clinical onset during his period of military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by asthma is due disease or injury that 
was incurred in active military service.  38 U.S.C.A. § 1110, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual background

The veteran's service medical records available for review 
show no complaints or findings of a respiratory disorder at 
entrance or separation from military service. 

The medical records from the University of Pittsburgh Medical 
Center show treatment for asthma.  Specifically, in March 
1996, a physician noted that the veteran's asthma was not 
clearly controlled.  In May 1996, the veteran reported that 
his breathing had deteriorated over the last several days 
requiring him to sleep kneeling and sitting up most of the 
previous night.  

Likewise, in September 1996, the veteran was diagnosed as 
having asthma, but was doing extremely well at the time.  The 
doctor advised the veteran to continue his medication regimen 
and to contact them immediately if he had any exacerbations. 

During a September 2000 follow-up, the examiner again 
diagnosed the veteran as having asthma and stated that his 
lung examination was good and that he was to continue with 
his current regimen.  

In January 2001, the veteran underwent a VA examination.  The 
veteran reported that, while he was stationed in Korea, he 
began to experience a continuous runny nose with clear fluid 
and was told that he had developed some sort of allergy.  

The veteran also had an episode where he could not breath and 
was vague about complaints of wheezing.  The veteran further 
stated that he definitely started wheezing when he was 
discharged from the service and continued to do so until he 
was recently put on Flovent and Serevent twice a day, as well 
as Albuterol.  The veteran denied a history of smoking.  

The examination revealed equal expansion of the chest with 
marked pectus excavatum and increased breast tissue.  The 
radiology report shows the veteran was diagnosed as having a 
poorly-defined density within the right mid-lung field, which 
might have represented a confluence of shadows or a pulmonary 
nodule.  The examiner also noted that the veteran suffered 
from mild hyperinflation of both lungs with no evidence of 
active pulmonary disease.  

The examiner diagnosed the veteran as having chronic 
obstructive pulmonary disease with a possible pulmonary 
nodule, mild hyperinflation of both lungs, and no active 
pulmonary disease.  

In the March 2002 Substantive Appeal, the veteran stated that 
he never experienced a runny nose until he was in the service 
overseas.  He further stated that a doctor told him that his 
symptoms in service were the first phase of asthma that would 
never go away.  

In an April 2003 letter, Dr. Lin stated that he originally 
evaluated the veteran in February 1980 for a history of 
severe hay fever symptoms, recurrent coughing, wheezing and 
shortness of breath. 

Likewise, in an April 2003 Statement, the veteran reported 
that Dr. Perone at the Mercy Hospital was the first doctor to 
perform surgery in 1954 for what appeared to have been nasal 
polyps.  The veteran also stated that Dr. Perone told him 
that asthma was his problem.  

Finally, in April 2003, the veteran underwent another VA 
examination.  He denied having increased dyspnea, chest 
tightness and wheezing and stated that his breathing was 
better since using Flovent and Salmeterol.  The veteran also 
denied upper respiratory symptoms, including cough, mucous 
production, fever or chills.  

Upon examination, the veteran's lungs were clear without 
rales or rhonchi, and there were minimal end-expiratory 
wheezes throughout the mid and upper lobes.  

The examiner diagnosed the veteran as having a history of 
asthma with an undeterminable onset date due to missing or 
destroyed medical records.  The examiner concluded that, 
given the veteran's description of symptoms in service, 
without any medical records to support or refute his claim, 
it "[was] not as likely as not that his symptoms were asthma 
and thus it [was] not as least as likely as not that the 
asthma began while in military service."  

The Board also notes that the veteran received treatment at 
the Latrobe Area Hospital and from Dr. Paul Antalik.  
However, attempts to obtain these records were unsuccessful 
as the records are no longer available.  


Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the July 2001 rating decision 
and August 2001 Statement of the Case letter issued during 
the pendency of the appeal, the veteran and his 
representative have been advised of the law and regulations 
governing his claim, and have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  

As noted hereinabove, the Board undertook additional 
development of the veteran's claim in January 2003 pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  

However, that regulation has recently been invalidated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  Disabled American Veterans, et al. v. 
Principi, No. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 
2003).  

Likewise, the RO also has made reasonable efforts to obtain 
relevant records adequately identified by the veteran; in 
fact, it appears that all available evidence identified by 
the veteran has been obtained and associated with the claims 
folder.  The veteran has also undergone a recent VA 
examination.  

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159).  

Hence, given the favorable action taken hereinbelow, 
adjudication of this appeal, without another remand to the RO 
for specific consideration of the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

The veteran asserts that he began to suffer from asthma in 
service and that related symptoms had continued until the 
present day.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303(a), 
3.304 (2002).  

Likewise, the regulations provide that for the showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  See 38 C.F.R. 
§ 3.303(b) (2002).  

Furthermore, chronicity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.  

The regulations further provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

In granting service connection, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

After carefully examining the evidence, including the 
veteran's own lay statements as to his manifestations in 
service and the treatment received in the years following 
service, the Board finds the evidence to be in relative 
equipoise with respect to the claim of service connection for 
asthma.  

In this regard, the Board first notes that the many of the 
service medical records apparently were destroyed in the 1973 
fire at the National Personnel Records Center.  

The United States Court of Appeals for Veterans Claims, in 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991), has held that, 
where service medical records are presumed destroyed, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit of the doubt rule, is 
heightened.  

Here, as the veteran's entrance examination report contains 
no asthma related symptoms or findings to indicate that he 
suffered from the condition prior to entering the service, 
the Board must presume that he was in sound condition at the 
time of entering service.  

The veteran has stated on several occasions that he first 
started to experience symptoms of asthma while in the 
service.  Furthermore, the veteran reported that Dr. Perone 
told him in 1954 that his problems were asthma related.  

The regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).  

The medical evidence serves to show that the veteran has 
suffered from asthma and related symptoms for many years 
following service.  Although the most recent VA examiner did 
not feel that the veteran's symptoms in service were not 
reflective of asthma, he did note that the actual date of 
onset could not be determined given the missing or destroyed 
clinical records.  

Thus, given the veteran's current assertions of having been 
told by his doctor that his symptoms of wheezing were due to 
asthma shortly after service, the Board finds that the 
claimed asthma as likely as not had its clinical onset during 
his period of active service.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board finds that the current disability 
manifested by asthma was due to disease that incurred in 
service.  



ORDER

Service connection for asthma is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

